Case 3:18-cr-00345-D Document 32 Filed 05/01/19 Page1of2 PagelD 84

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA

VS. Case No. 3:18-cr-345-D

§

§

§

§

ANDREW KASNETZ §
DEFENDANT'S MOTION TO SET CONDITIONS OF RELEASE

TO THE HONORABLE JUDGE OF SAID COURT:

Comes Now Andrew Kasnetz, the Defendant in the above styled and numbered cause, by and
through his attorney of record, Michael J. Todd, and respectfully moves the Court for an order to set
conditions of release during the pendency of this case and in support of this motion, would show the
Court as follows:

I.

Defendant has been in federal custody since his arrest on or about July 20, 2018.

Defendant has not had a detention hearing since this matter began, as Defendant made a
request for a psychiatric evaluation. Defendant was transferred to FCI Englewood for the
requested examination and evaluation.

Defendant was deemed competent to stand trial and is now making a request for a release
hearing pursuant to 18 U.S.C. §3142.

WHEREFORE, PREMISES CONSIDERED Defendant prays that the court issues an
order that determines there are a reasonable combination of conditions that can assure Defendant’s
appearance for all court settings without compromising the safety of the community, or, in the
alternative set this motion for a hearing.

Page 1 of 2
Case 3:18-cr-00345-D Document 32 Filed 05/01/19 Page 2of2 PagelD 85

Respectfully Submitted,

/S/Michael J. Todd

Michael J. Todd

Texas State Bar Number: 20098600
700 N. Pearl Street, Suite 2170
Dallas, Texas 75201

Telephone: (214) 630-8633

Fax: (214) 748-4348

E-mail: todd@toddlaw.org
Attorney for the Defendant

CERTIFICATE OF SERVICE
I certify that a true and exact copy of the foregoing document was served upon the United
States Attorney’s Office and all other opposing counsel, via the Court’s ECF system on the 1

day of May, 2019.

/s/Michael J. Todd
Michael J. Todd

 

Page 2 of 2
